Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-19-2002

Rivera v. Warden Allenwood
Precedential or Non-Precedential:

Docket 1-3047




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Rivera v. Warden Allenwood" (2002). 2002 Decisions. Paper 135.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/135


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                    NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT



                          NO. 01-3047


                         JAMIE RIVERA,

                                                       Appellant,
                               v.


                  WARDEN, LSCI -- ALLENWOOD,



        On Appeal from the United States District Court
            For the Middle District of Pennsylvania
                   D.C. Civil No. 01-cv-00096
         District Judge: Honorable William W. Caldwell


        Submitted Pursuant to Third Circuit LAR 34.1(a)
                       February 11, 2002

        Before MANSMANN, MCKEE and BARRY, Circuit Judges

                  (Filed: February 19, 2002)


                       MEMORANDUM OPINION


MCKEE, Circuit Judge.
     Jamie Rivera appeals the order of the United States District Court
for the Middle
District of Pennsylvania dismissing his petition for a writ of habeas
corpus under 28
U.S.C.   2241.
     Inasmuch as we write only for the parties, we need not present the
factual or
procedural background of this appeal. We have reviewed the thoughtful
Memorandum
Opinion of the district court and we will affirm substantially for the
reasons set forth in
that opinion.
_______________
TO THE CLERK:
     Please file the foregoing memorandum opinion.
                                   By the Court
_______________________
Circuit Judge